DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-17 & 21-35 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of U.S. Patent No. 10,497,778 in view of Kim et al. (US 2015/0147860) and further in view of Kim et al. (20160079125, hereby Kim2) (see rejection below for details).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-17, 21, & 25-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2015/0147860).
Regarding claim 13, Kim discloses that a semiconductor device, comprising:

an isolation plug 112 in contact with a longitudinal end of the first semiconductor fin and a longitudinal end of the second semiconductor fin (Fig. 16 or 112); and
a gate 176 structure extending across the isolation plug 112 along a second direction perpendicular to the first direction, the gate structure wrapping around a top surface and opposite sidewalls of the isolation plug (Fig. 23).
Reclaim 14, Kim discloses that a shallow trench isolation (STI) region 111 in contact with lower portions of the opposite sidewalls of the isolation plug 112 (Fig. 31).
Reclaim 15, Kim discloses that gate structure 176 comprises a gate dielectric layer in contact with upper portions of the opposite sidewalls of the isolation plug above the lower portions of the opposite sidewalls of the isolation plug (Fig. 31).
Reclaim 16, Kim discloses that the isolation plug 112 has a notched corner on a first side adjacent the first semiconductor fin and no notched corner on a second side adjacent the second semiconductor fin (Fig. 21).
Reclaim 17, Kim discloses that a gate spacer extending along a sidewall of the gate structure to the notched corner of the isolation plug (Fig. 21).
Regarding claim 21, Kim discloses that a semiconductor device, comprising:
a first semiconductor fin F1 extending along a first direction over a substrate;
a second semiconductor fin F3 extending along the first direction over the substrate;
an isolation plug 112 interposing between a longitudinal end of the first semiconductor fin and a longitudinal end of the second semiconductor fin; and

Reclaim 25, Kim discloses that shallow trench isolation (STI) structures 111 on either side of a lower part of the isolation plug when viewed in a cross section take along the second direction (Fig. 15).
Reclaim 26, Kim discloses that the isolation plug is made of a dielectric material different from that of the STI structures (Fig. 29).
Reclaim 27, Kim discloses that the isolation plug 112 has a bottom surface substantially level with bottom surfaces of the STI structures 111 (Fig. 29).
Reclaim 28, Kim discloses that the gate structure 176 comprises a gate dielectric layer in contact with the three sides of the upper part of the isolation plug (Fig. 32).
Regarding claim 29, Kim discloses that a semiconductor device, comprising:
first and second semiconductor fins F1-F3 (Fig. 2)having longitudinal axes in a first direction, the first and second semiconductor fins each comprising a silicon germanium (SiGe) portion  (para. 0026, SiGe) and a silicon (Si) portion over the SiGe portion;
an isolation plug in contact 112 with the SiGe portion and the Si portion of the first semiconductor fin at a longitudinal end of the first semiconductor fin, the isolation plug being also in contact with the SiGe portion and the Si portion of the second semiconductor fin at a longitudinal end of the second semiconductor fin (Fig. 16); and 

Reclaim 30, Kim discloses that the SiGe portion of the first semiconductor fin F1 is separated from the SiGe portion of the second semiconductor fin F4 by the isolation plug (Fig. 22-23).
Reclaim 31, Kim discloses that the Si portion of the first semiconductor fin is separated from the Si portion of the second semiconductor fin by the isolation plug (Fig. 22).
Reclaim 32, Kim discloses that the isolation plug 112 has a bottom surface substantially level with bottom surfaces of the SiGe portions of the first and second semiconductor fins (Fig. 23).
Reclaim 33, Kim discloses that the isolation plug has an upper part in contact with the Si portions of the first and second semiconductor fins, and a lower part in contact with the SiGe portions of the first and second semiconductor fins, and wherein the upper part of the isolation plug has a maximum width greater than a maximum width of the lower part of the isolation plug (Fig. 23)
Reclaim 34, Kim discloses that shallow trench isolation (STI) structures 111 on opposite sidewalls of the isolation plug 112 and below the gate structure.
Reclaim 35, Kim discloses that an interface between the SiGe portion and the Si portion of the first semiconductor fin is lower than top surfaces of the STI structures (Fig. 22).



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US  2015/0147860) in view of Basker et al. (US 2017/0194436).
Reclaims 22-23, Kim fails to teach that the isolation plug has a same height as the first semiconductor fin (Fig. 23) or reclaim 23 the second semiconductor fin.
However, Basker suggests that that the isolation plug 135 has a same height as the first semiconductor fin (Fig. 23) or reclaim 23 the second semiconductor fin (Fig. 8A -8B).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Kim with the isolation plug has a same height as the first semiconductor fin (Fig. 23) or reclaim 23 the second semiconductor fin as taught by Basker in order to reduce parasitic capacitors with the .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0147860) in view of Kim et al. (2016/0079125, hereby Kim2),
Reclaim 24, Kim fails to teach  that the isolation plug has a width decreasing as a distance from the substrate decreases when viewed in a cross section take along the first direction.
However, Kim suggests that isolation plug can be shaped with a width decreasing as a distance from the substrate decreases when viewed in a cross section take along the first direction (Fig. 49).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Kim with the isolation plug has a width decreasing as a distance from the substrate decreases when viewed in a cross section take along the first direction as taught by Kim2  in order to enhance good characteristics and a small characteristic variation (para. 0033) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899